



Exhibit 10.4
SECOND AMENDMENT TO
TRANSPORTATION SERVICES AGREEMENT


THIS SECOND AMENDMENT TO TRANSPORTATION SERVICES AGREEMENT (the “Amendment”) is
effective as of January 1, 2017, by and between HARDIN STREET TRANSPORTATION
LLC, a Delaware limited liability company (“HST”), and MARATHON PETROLEUM
COMPANY LP, a Delaware limited partnership (“MPC”), both referred to jointly as
the “Parties” and each individually as a “Party”.


WITNESSETH


WHEREAS, HST and MPC entered into that certain Transportation Services Agreement
dated January 1, 2015 (“Agreement”), whereby MPC desired to move Commodities on
the HST Pipeline Systems;


WHEREAS, the Agreement was amended via a First Amendment dated December 1, 2016
which removed certain Pipeline Systems from the Agreement;


WHEREAS, the Parties now desire to amend the Agreement to modify the Term as set
forth herein;


NOW THEREFORE, in consideration of the premises and mutual covenants set forth
hereinafter, MPC and HST agree to amend the Agreement as follows:


1.
Section 2 labeled “Effective Date and Term” shall hereby be deleted in its
entirety and replaced with the following:



2.    Effective Date and Term


2.1     This Agreement is effective January 1, 2015 (the “Effective Date”).


2.2 This Agreement shall be effective for a time period commencing on the
Effective Date
and shall continue through December 31, 2026 (the “Initial Term”). This
Agreement
shall continue for two (2) additional four (4) year renewals (each an “Extension
Period”)
unless either Party provides the other Party with written notice of its intent
to
terminate at least six (6) months prior to the end of the Initial Term or the
then-
current Extension Period. The Initial Term and all Extension Periods, if any,
shall
be referred to in this Agreement collectively as the “Term”.


2. Capitalized terms used but not defined in this Amendment shall have the
meaning ascribed to such terms in the Agreement.    






--------------------------------------------------------------------------------





3.
This Amendment may be executed in one or more counterparts, and in both original
form and one or more photocopies, each of which shall be deemed to be an
original, but all of which together shall be deemed to constitute one and the
same instrument.



4.
Except for the provisions of the Agreement specifically addressed in this
Amendment, all other provisions of the Agreement shall remain in full force and
effect.



IN WITNESS WHEREOF, HST and MPC have caused this Amendment to be duly executed,
all as of the date set forth above.


Marathon Petroleum Company LP
 
Hardin Street Transportation LLC
By: MPC Investment LLC, its General Partner
 
 
 
 
 
 
 
By:
/s/ C. M. Palmer
 
By:
/s/ Craig O. Pierson
 
 
 
 
 
Name:
C. M. Palmer
 
Name:
Craig O. Pierson
 
 
 
 
 
Title:
Sr. V.P. Supply Distribution and Planning
 
Title:
President
 
 
 
 
 
 
 
 
 
 





        




